On January 31, 1996, the Court found the defendant in violation of the conditions of his suspended sentence and the Court now having been fully advised as to the facts of the case, It is the judgment of the court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and he is hereby sentenced to a term of eight (8) years in the Montana State Prison at Deer Lodge, Montana. Due to the defendant’s failure to comply with the terms and conditions of his suspended sentence while under the supervision of the Department of Probation and Parole, the Court finds that he shall receive credit for street time from the date of his conviction to February 22, 1990 (the date of the Defendant’s first Petition to Revoke) but he shall not receive credit for street time from February 22, 1990, through date of this Judgment for any elapsed time, except that he shall receive credit for July 28, 1989 (in and out same day); from March 7,1990, through March 8,1990; and from January 3,1996, through the date of sentencing, January 31, 1996, for thirty-two (32) days jail time which he has previously served.
On May 24,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Fred VanValkenburg, Deputy County Attorney from Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition shall be dismissed without prejudice.
Done in open Court this 24th day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal